11/16/2021



                                                                                     Case Number: DA 20-0454




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 20-0454



STATE OF MONTANA,                              ORDER GRANTING
                                               UNOPPOSED MOTION FOR
       Plaintiff and Appellee,                 EXTENSION OF TIME
v .                                            TO FILE APPELLANT'S
                                               INITIAL BRIEF
GEORGE CARLON,
                                                                          FILED
      Defendant and Appellant.
                                                                           NOV 1 6 2021
                                                                        Bowen Cireenvvood
                                                                                       Court
                                                                         State ot Montana




      At the request of Defendant / Appellant, and no objection being interposed by

the State, this Court hereby extends the filing date of Defendant's / Appellant's Initial

Brief to Wednesday, November 17, 2021.


      So ordered this \          day of k)



                                         Montana Supreme Court

cc:   Attorney General
      Defendant / Appellant c/o Counsel